Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 1 of 16 PageID# 1816


                                                                                H II L 4
                                                                                b
                               UNITED STATES DISTRICT COURT
                                                                                      MAY - 3 2019      y
                       FOR THE EASTERN DISTRICT OF VIRGINIA                      CLERK, U^. DISTRICT COURT
                                                                                       RICHMOND, VA
                                    RICHMOND VIRGINIA


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                   -against-                         PROPOSED REQUEST FOR
                                                        JUDICIAL NOTICE BY
 JASON GOODMAN,                                     INTERVENOR-APPLICANT


                                  Defendant.


PROPOSED REQUEST FOR JUDICIAL NOTICE BY INTERVENOR-APPLICANT

                               WITH CERTIFICATE OF SERVICE




       D. GEORGE SWEIGERT is seeking the LEAVE OF THE COURT to file a fonnal

Request for Judicial notice pursuant to Federal Rules ofEvidence (F.R.E.) Rule 201(b)offacts

that re not subject to reasonable dispute.

       Pursuant to Local Rule 83.1(M)I swear that no attorney assisted in the preparation ofthe

attached materials and that said materials are truthful reproductions of Internet instances.

       Dated this U'day of May,2019.

                                                             Respectfully submitted.


                                                                    I


                                                             Pro Se Party D. George Sweigert, c/o
                                                                                      P.O. Box 152
                                                                                   Mesa, AZ 85211
                                                                   Spoliation-notice@mailbox.org




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 2 of 16 PageID# 1817




                                 CERTIFICATE OF SERVICE




It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

 Clerk of the Court                Jason Goodman                 Susan Holmes,
 U.S. District Court               252 7th Avenue                aka Susan A.Lutzke
 701E.Broad St.                    Suite 6-S                     2608 Leisure Drive
 Richmond, VA 23219                New York,NY 10001              Apt. B
                                                                 Fort Collins,CO 80525




I hereby attest that the foregoing is true and accurate under the penalties of peijury on this 1st


day of May,2019.


                                                                                                     /


                                                                  D. GEORGE SWEIGERT,C/O
                                                                                     P.O. BOX 152
                                                                                  MESA,AZ 85211




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 3 of 16 PageID# 1818




                            REQUEST FOR JUDICIAL NOTICE




The undersigned certifies under penalties of peijury that the attached materials are true and

accurate copies ofthe original source instances. The undersigned is seeking the leave ofthis

Court to file a formal Request for Judicial Notice.




RJN-Item no. 1

            Internet URL: https://www.youtube.com/watch?v=WwyRPFhW-HE&t=6s
RJN-Item No.2

            Internet URL: https://twitter.com/c$thetruth
RJN-Item No.3

            Internet URL: https://www.fcgov.com/elections/candidates-2019-april-2

RJN-Item No.4

            PACER ECF DOCKET

RJN-Item No.5

            PACER ECF DOC.71

RJN-Item No.6

            Internet URL: https://www.youtube.com/watch?v=hMJoA050ZY8



       Dated this 1®' day of May,2019.



                                                                                                /


                                                                D. GEORGE SWEIGERT,C/O
                                                                                   P.O. BOX 152
                                                                                MESA,AZ 85211




                                                3
Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 4 of 16 PageID# 1819



                                              RJN-Item no. 1



        Internet URL: https://www.youtube.coni/watch?v=WwyRPFhW-HE&t=6s



                   YouTube                Search




           Susan "Queen Tut" Lutzke Reveals David
           Swelgert- Robert David Steele Lawsuit
           Conspiracy
                  Jason Goodman

                   v' Subscribed   jSl 81K
                                                                       5,005 views
                                      m                                        llA




Streamed live 22 hours ago
Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. She
recently called me,revealing a long suspected conspiracy between her,D. George "Acton"
Sweigert and Robert David Steele. While nothing she says can be believed at this point,
how else would David Sweigert know the true identity of Oakey Marshall Richards were
this particular admission not true?

The sinister plans of these malicious social engineers are being revealed before our eyes as
the fraudulent and vexatious lawsuit brought by Steele continues to crumble.




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 5 of 16 PageID# 1820



                              Rig'lit now. tlie orficial U.S. time i.s



                                             09:19:19

                                             Wednesday, May 1, 2019
                                         I      Pacific Time (DST)    ^




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 6 of 16 PageID# 1821




                                                                      RJN-ltem No.2

                                      Internet URL: https://twitter.com/csthetruth


         For the best Twitter expetienoe, please use Microsoft Edge,or instsQ the Twitter epp horn Microsoft Store.


                                              KOtlftCatlORS




                                                         T««e«t5
                                                         6,316         514
                                                                                    FoUotvers
                                                                                    24.6K
                                                                                                   like*
                                                                                                 2,790                         Follow ^

                                                         Tweets         Tweets & replies             Media
         CrowdsourcetheTruth
         igKisthctruth                                             CrowcbeurcethcTfuth ^^csthetruth
                                                               I Susan'Queen Tut* Uitzke Reveals David Swetgert - Robert David Stede lawsuit
         Become a sponsor and enjoy exclusive
                                                                   Conspira^
         content Only ON Patreon
         patrecn com/crowdsourceihe...

            NewYorfc. NY

            crcwdsourcethetfuth-org
            View broadcasts

            Jotrved October 2016




                               859 viewers



                  Susan "Queen Tut" Lutzke Reveals David Sweigert- Robert David St.
                  CrowdsourcetheTruth @csthetruth


                                                 13                C 23

             CrowdsourcetheTruth @csthetruth ■ 23h
        ' explosive development in the #fakelawsuit as Queen Tut reveals elements of a
            conspiraqr between herself, David Sweigert & Plaintiff Robert David Steele
            youtu.be/WwyRPFhW-HE

             become a sponsor of CSTT

             patreon.com/crowdsourcethe...
            subscribestar.com/crowdsourcethe...


                                                         Pav Crowdsource The Truth usina PavPal.Me




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 7 of 16 PageID# 1822




                             Ri^4"ht iiow. the official U.S. time is:



                                        09:21:07

                                           Wednesday, May 1. 2019
                                       [      Pacific Time (DST)    ^




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 8 of 16 PageID# 1823



                                                 RJN Item No.3

           Internet URL: https://www.fcgov.com/election$/candidates-2019-april-2



      Forfbollins
    Elections

      home      departments       elections




  Official Candidates
  Tlie following information was provided on a Candidate Affidavit or Candidate Committee Registration form filed
  with the City Clerk's Office in accordance with Chapter 7 of the City Code. This information is provided on this
  web site as a courtesy to the public. The pointers to e-mail addresses and web sites provide links to personal
  e-mail accounts and web site addresses. The City of Fort Collins does not provide e-mail access or web site
  services to candidate or issue committees and does not intend for the inclusion of these links to imply
  endorsement of a candidate or an issue. The absence of an e-mail or web site pointer for any candidate or issue
  committee means only that such information was not provided on the registration forms.

  Official candidates have filed a nomination petition and it has been verified to contain the requisite number of
  signatures of registered electors.




                  Susan Holmes
                    Candidate Information     Candidate Committee        Candidate/Committee Filings



                                                    2608 Leisure Drive
                                                    Fort Collins, CO 80525
                                                    970.372.6522
                                                       jhfoundation@tutanota.com
                                                    Twitter




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 9 of 16 PageID# 1824




                                                                              Rec'd by Cily CJerk /0'3^/A
                                       CANDIDATE AFFIDAVIT
      ontM Sought        □ MayOT             W CMnatnte^^                           lie^oh:                T
                                             Candidate Information
      1 FuBLeoal Name;             "                                      "                                1
                                        S"                H                                                1
       Name oractlv      It shduldappeardh theCityfScWeb s^^


       Residehtiat Addi^ firidudirfo dty/state/abV         Mailihg Addri^ (if diffeiBii^^
                    L(St'Suire          pi^-
       T^onJ-                            °

      TetephoheNumlfofTprimarvV                            E-fhail Address

                           -    GS'                       J k foviJdGi^hCsdd
      Campaign Web Site                       . „
                                                                          /-oVa ffJcrfA . Cctt-x

                                                    Certification
       Pursuant to Section 7-133 of the Fort Collins City Code, 1 certify that 1 am familiar with the 1
      provisions of Article V of Chapter 7 of the City Code.                                               1
      Signature of Garfoldate                              Date bfiSignlr^

                                                           QcJ-.                    ^         ^
                                                                               y



     STATE OF COLORADO           )
                                 ) ss
     COUNTY OF LARIMER           )

            Before me,                                              a notary/offioerduly authorized to
     administer oaths, in and for said State, personally appeared                  ^Qb*v-ts
     whose name is subscribed to the foregoing Candidate Affidavit, and who affirms that said
     statements are true and that he/she adcnowledges the execution of said instrument to tie of his
     or her own hee act and voluntary deed for the uses and purposes therein set forth.

            Sutiscribed and sworn to before me this                 day of Oddoev                 20fi_.

                    gUXMSIHnUSON
                     lOTMiyniSUC
                   gpggwceuMwq.                           Notary Public
                   NOTABVOaMMOWW
               m




Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 10 of 16 PageID# 1825




                                                                                                    Rec'd by City Clerk \0-3H-lS>
     \                committee REGiSfRATiON/TERMiNATION FORM                                                                      i
         Date oFBectloji                ^ST                                □ November                    1 n Odifir
     11^4^.^JJlC.oiniiiit:cc^(check only one)                                                                                      ]

               Candidate Conrunittee                                       □      Small Scale Issue Committee
         □     Issue Committee
                                                                           (Note; if you have not received contribulions or made
                                                                           expenditures in an aggregate amount exceeding
         □     Political Committee                                         $200, no registration Is required at this time.)
     i ts thls an amenditieht to". Or terfhinaiich 6f,"a"pYevi(:JUS            rddistrfv.ibn?                                      !

         ^ No. This i$ 8 new legtsbafioa
         □     Yes. Reason (or amenttment;
         □     Yes. I wish to tenninate the Ccmrnlttee and hereby slate that the Ccmmiuee has leceived no
               contributions and made no expendltiaes since the original registration of the Comreuttee. (Note; if the
               Committee received contributions or made expenditures, you must lite a final Campaign Finance Report
               showing a zero balance and marli itie form as a termination report.)
         '^'^'ll!.'(£=iIL^L_oLQ9.liiifliWp_G;(spolTout_acronyrris) _ _            '             '        j pfi'drie


         SlrijKt Adciress.(including citv/sfate/zip)'           L....'-V.^siling^Addrcsi^^^^ dlfffirant)" ^
    2(oO^

    fE^riMil'/^ilLiref.S                                                   Web Site Addrnss

    y/l foii/J eLoL-f-ipA) QL                                  I c oj»/\
             ^
    Lpurpoie.ur
       H        MciliHO of InieTesTof liie"Commi!tee
             ^ ft                7                                  C a OaJ C~t L~ p e s l'~i i'^
    (Name and Address of FinaiiciHl Insti'ij-iori ifi-vjJrich coniribLi'.ions aro deposirsc' (in a separaib*                 '
    _acroum bearing,the nnm<:'_of_tii'.':.Gr.][iirrVi;le$). Must provide.written documentation or such -account.
         Afo                         cch                  ~hpM,6
    L2:
    [N                                              nirnifte             ; Rsgifi!dred Ayi.:-n';s_Pfu)ne.No.

                                                                                         - 372-4 S-^-SL.
    [R egj 51 s red A ge n i j;Jyla iii n g Addrl                          Rogis'ered Agent's GmairAddre.ss

     2 4 oS            L         fft-e- tiV-.                                    po                                              ' Celt^
                                           C» ((I O *»
    : Ackncvvlodgemoh; nnd Cenificatidn oi" Ca-ndiiti^ie and Registered Agent
      I hereby acknowledge the faregcing Inltannatlon artd oertiiy and attest that ail kifomiation above is true attd
      oomplete lo the bes ~ of my knowledge, after reasonably diligent Inquliy. I undersland Dial any inlentional
      misrqifesentalion d !cte may resuH in denial of a registration and that lalsificaUon of stalemanls on and wllh
      this attestaUon may be punishattle by law.
    ; !5 ig n a ty.re_pi_C a n d id n! e.                           turn of Regiyereri Agent


               Must ba fileil with City Clerk before aecepbng or making any cotmOMilfons. (City Cede §7-134)
                                                       A1.L FIELDS ARE REQUIRED




                                                                         10
Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 11 of 16 PageID# 1826



                            Rii^ht now. the official U.S. time is:



                                      09:29:29

                                          Wednesday, May 1, 2019       ^
                                      i      Pacific Time (DST)    ^




                                                   11
Proposed Requestfor Judicial Notice
s
«>
Si.

<6

S
«>
*>k


'S'

s?
o
C)


1=         'J         J^jHi'
                                                      '■ »»—■*. I- m' f   '. ■     '*. I       .       1'      ^ ■   #   II • •
           i.\i! L lit             ■j'lij'.'Lil'.!'        1.1.*-..       -.'.y;                       i_i. l:iLi.".j.i!.V.         >
                                                                                   '*V     ^       ^   .»Sl|    P• ■ \ \I ^ , ■ ,
                       ijLy-iVi'jOl                                                                                                 n
           ■J ■ "i^ ■ ■.   * ■ I •■»^■"                                                                                             ts
             x:vL1Jc1L!-. . :L.'i
                                                                                   l;Cfe-jri..-C'}rv[;.ij:5i;                       ts
      M                                                                                                                             n     n
      NJ
                                                                                                                                    •*j
                                                                                                                                          s
                                                                                                                                    o
                                                                                                                                    o     o
                           "i '\ i}j                                                                                                n
                                                                                                                                              Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 12 of 16 PageID# 1827
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 13 of 16 PageID# 1828




                                           RJN-Item No.5

                                       PACER ECF DOC.71

         Case 3:l7-cv-00601-MHL Document 71 Filed 02/13/19 Page 2 of 6 RagelD# 806



   1   Cause which remains unresolved at this time. Upon further consideration and review ofemails
  2
       from October 2017 related to the filing ofDefendant's Answer(ECF No. 14), Defendant would
   3
       like to ^end the Ghost Writing Form associated with the filing ofthe Defendant's Answer
  4

       (ECF No. 14).
  5

  6       1. Defendant had communications via telephone and email with Susan Lutzke, aka Susan
  7           Holmes,aka Queen Tut(Lutzke). Lutzke worked with Defendant Goodman to formulate
  8
              and write the Answer(ECF No. 14). In addition to Lutzke,an individual known to
  9
              Defendant as William McGill(McGill)also communicated by email and telephone with
  10

  11
              regard to writing the Answer(ECF No. 14). No money was exchanged among any ofthe

  12          parties or Defendant. Defendant has not ever met either ofthe two parties. Defendant
  13          has only communicated with Lutzke and McGill by telephone and email. To the best of
  14
              Defendant's knowledge Lutzke is not an attorney and Lutzke never told Defendant that
  15
             she was an attorney. To the contrary, Lutzke specifically told Defendant she was not an
  16

             attomey. McGill did tell Defendant by email and / or telephone that he was an attorney,
  17

  18          but Defendant did not verify this nor did Defendant retain McGill as his attomey in any
  19          matter at any time. No retainer agreement oral or written has been entered or signed. No
 20
              money has been exchanged between Defendant and McGill. To the best of Defendant's
 21
             knowledge, McGill does not practice law in VA. McGill offered his time and input as
 7.2




                                                  13
Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 14 of 16 PageID# 1829




                                            RJN-Item No.6

            Internet URL: https://www.youtube.com/watch?v=hMJoA050ZY8



                lYouTube               george webb robert david steele jason goodman




    Robert David Steele
                Jason Goodman

                ^ Subscribed        81 K
                                                                             58,813 views
       Add to     ^ Share       ••• More                                     If^ 1 391   #1 168




Streamed live on Jun 13,2017
We have officially withdrawn our endorsement of Robert David Steele and his organization
due to his disingenuous behavior and numerous complaints from the Crowdsource
community.

Become a sponsor of Crowdsource the Truth and support the effort


                                                  14
Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 15 of 16 PageID# 1830




                             Rig-ht now, tho official U.S. tinio is:



                                           09:35:35

                                           Wednesday, May 1, 2019
                                       I      Pacific Time (DST)    fe




                                                    15
Proposed Requestfor Judicial Notice
Case 3:17-cv-00601-MHL Document 108 Filed 05/03/19 Page 16 of 16 PageID# 1831




                              UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                  -against-                              LOCAL RULE 83.1(M)
                                                           CERTIFICATION
 JASON GOODMAN,

                                  Defendant.



                          LOCAL RULE 83.1fMI CERTIFICATION




 1.    GHOST WRITING CERTIFICATION. I(the undersigned)declare under penalty

 of perjury that; NO ATTORNEY HAS PREPARED,OR ASSISTED IN THE

PREPARTION OF THE PROPOSED REOUEST FOR JUDICIAL NOTICE.



I hereby attest that the foregoing is true and accurate under the penalties of perjury on this 1®' day

 of May,2019.                                                                                      —


                                                                         Pro Se D. George Sweigert

                                                                  D. GEORGE SWEIGERT,C/O
                                                                                      P.O.BOX 152
                                                                                  MESA,AZ 85211
                                                                   Spoliation-notice@mailbDx.org




                                                                           |[^ ECEaVIE
                                                                            Ui         IHl
                                                                                    .y -32019
                                                                                                     yl
                                                                            CLERK. U^ piSTRICT COURT
                                                                                   RfCHMOND. VA
